DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 03/22/2021.
Claims 1-25 are pending of which claims 1, 13 and 25 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 and 03/07/2022 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. US 10,972,399, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application # 17207954
Patent # US 10,972,399
1. A method of determining a passive Round Trip Time (RTT) delay in a telecommunications system for exchanging data packets in accordance with a data transmission protocol between a first device and a second device operatively connected to the telecommunications system, wherein the first device is identified by a first device identification, wherein the second device is identified by a second device identification, wherein the data packets comprise an address part including a source address and a destination address, the method comprising: receiving, by a node in the telecommunications system, a data packet originating from the first device and directed to the second device, the address part of the data packet comprising the first device identification as source address and the second device identification as destination address; modifying, by the node, the first device identification of the source address of the received data packet; modifying, by the node, the received data packet having an address part comprising the modified first device identification as source address and the second device identification as destination address to provide a modified data packet; linking, by the node and in an address translation table, the address part of the received data packet with the address part of the modified data packet; transmitting, by the node and at a first point in time, the modified data packet to the second device; receiving, by the node and at a second point in time and from the second device, a response data packet, the response data packet having an address part comprising the modified first device identification as destination address and the second device identification as source address; modifying, by the node, the received response data packet having an address part comprising the first device identification as destination address and the second device identification as source address, using the address translation table, to provide a modified response data packet; transmitting, by the node, the modified response data packet to the first device; and determining, by the node, the RTT delay from the first and second points in time.
1. A method of determining a passive Round Trip Time (RTT) delay in a telecommunications system for exchanging data packets in accordance with a data transmission protocol between a first device and a second device operatively connected to the telecommunications system, wherein the first device is identified by a first device identification, wherein the second device is identified by a second device identification, wherein the data packets comprise an address part including a source address and a destination address, the method comprising: receiving, by a node in the telecommunications system, a data packet originating from the first device and directed to the second device, the address part of the data packet comprising the first device identification as source address and the second device identification as destination address; and when the data transmission protocol refers to a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) protocol; modifying, by the node, the first device identification of the source address of the received data packet; modifying, by the node, the received data packet having an address part comprising the modified first device identification as source address and the second device identification as destination address to provide a modified data packet; linking, by the node and in an address translation table, the address part of the received data packet with the address part of the modified data packet; transmitting, by the node and at a first point in time, the modified data packet to the second device; receiving, by the node and at a second point in time and from the second device, a further data packet, the further data packet having an address part comprising the modified first device identification as destination address and the second device identification as source address; modifying, by the node, the received further data packet having an address part comprising the first device identification as destination address and the second device identification as source address, using the address translation table, to provide a modified further data packet; transmitting, by the node, the modified further data packet to the first device; and determining, by the node, the RTT delay from the first and second points in time.


Claims 2-25 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-25 of the instant application were fully disclosed in and covered by the claims 1-14 of U.S. Patent No. US 10,972,399 and in this case the clams 1-25 of the instant application is broader than the patented claims of PAT’111, thus, allowing the claims 1-25 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al (US 2017/0346709) and in view of Weiser et al (US 2017/0346749).
Regarding claim 1, Menon’709 discloses a method of in a telecommunications system for exchanging data packets in accordance with a data transmission protocol between a first device and a second device operatively connected to the telecommunications system, wherein the first device is identified by a first device identification, wherein the second device is identified by a second device identification, wherein the data packets comprise an address part including a source address and a destination address(see fig.8-14), the method comprising: 
receiving, by a node (see fig.8, which shows at least AIPR 1 as a node that receive) in the telecommunications system (see para.0073, at least AIPR 1 as  a node that receive lead packet), a data packet originating from the first device(see fig.8, shows the lead packet is originated from source as first device)  and directed to the second device(see fig.8, which shows directed to destination as second), the address part of the data packet comprising the first device identification as source address and the second device identification as destination address(see fg.8, which shows lead data packet comprising the first device identification as source address(as) and the second device identification as destination address(DA)); 
 modifying, by the node, the first device identification of the source address of the received data packet (see fig.8, which shows AIPR 1 modified the source AS to 2.2.2.2 from 1.1.1.1); 
modifying, by the node, the received data packet having an address part comprising the modified first device identification as source address (see fig.8, which shows modified lead packet 802 with modified first device identification as source address (S0) and the second device identification as destination address to provide a modified data packet (see fig.8, which shows modified lead packet 802 with modify destination address DA to provide modified lead packet, see para.0122); 
 linking, by the node and in an address translation table, the address part of the received data packet with the address part of the modified data packet (see fig.9, with session x linking at node AIPR 708 with received address and modified address,  fig.8, which shows 802, see para.0120-0122);
 transmitting, by the node and at a first point in time, the modified data packet to the second device (see fig.8, which shows modified lead packet is forwarded to AIPR 714); 
receiving, by the node and at a second point in time and from the second device, a further data packet(see fig.13, which shows 708 to receive return packet 1303), the further data packet having an address part comprising the modified first device identification as destination address(see fig.13, which shows return packet 1303 with modified first device identification as destination address DA 2.2.2.2) and the second device identification as source address(see fig.13, which shows return packet 1303 with second device identification  3.3.3.3 as source address AS); 
modifying, by the node, the received further data packet having an address part comprising the first device identification as destination address and the second device identification as source address, using the address translation table, to provide a modified further data packet(see fig.13, which shows modify 1303 further with forward packet 1304, see fig.9);  and 
 transmitting, by the node, the modified further data packet to the first device (see fig.13, which shows transmitting by node 708 the modified further data packet to the source first device 726). 
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “determining, by the node, the RTT delay from the first and second points in time” as required by present claimed invention.  However, including “determining, by the node, the RTT delay from the first and second points in time” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of determining, by the node, the RTT delay from the first and second points in time (see fig.1, which shows URCS 136 as node/intermediate node, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “determining, by the node, the RTT delay from the first and second points in time” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 2, Menon’709 discloses wherein the first device is a User Equipment (UE) connecting to an access network of the telecommunications system (see fig.7, which shows source client as UE, see para.0063); and wherein the second device is a server of the telecommunications system (see fig.7, see para.0115, which discusses destination service node as server).
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction” as required by present claimed invention.  However, including “wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction (see fig.1, which shows URCS 136 as node/intermediate node between node 110 and server 150, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018, see claim 1, intercept at least one stream from a plurality of the streams of packets that are transferred between one of the MDs from the plurality of MDs and one of the IP server from the plurality of IP servers; (ii) determine that the intercepted stream of packets belong to an upload session).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 3, Menon’709 discloses wherein the first device is a server of the telecommunications system (see fig.7, see para.0115, which discusses destination service node as server); wherein the second device is a User Equipment (UE) (see fig.7, which shows source client as UE, see para.0063) connecting to an access network of the telecommunications system (see fig.7). 
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction” as required by present claimed invention.  However, including “the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction (see fig.1, which shows URCS 136 as node/intermediate node between node 110 and server 150, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018, see claim 1, intercept at least one stream from a plurality of the streams of packets that are transferred between one of the MDs from the plurality of MDs and one of the IP server from the plurality of IP servers; (ii) determine that the intercepted stream of packets belong to an upload session).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 4, Menon’709 discloses wherein the data transmission protocol is an Internet Protocol (IP) type data transmission protocol(see para.0113, which discusses nodes communicate using TCP/IP); wherein the address part of a data packet comprises 5-tuple information including IP address and port number of the first device, IP address and port number of the second device(see fig.8), and a protocol identification identifying the data transmission protocol ( see para.0181, which discusses identifying beginning and end of a session according to various protocols, see para0185, the identifying field may be used to identify…, where the protocol field that defines the protocol in used and for TCP case, it must be set to a value that corresponding to TCP, see fig.16-18, 21, 25); wherein the node, prior to modifying the address part of the received data packet(see fig.21, see fig.8, which shows 802), checks the protocol identification included in the address part(see para.0069, which discusses conventionally, a component operating according to a protocol examines/check or modifies only information within a header and/or trailer that was created by another component, typically within another node, operating according to the same protocol. That is, conventionally, components operating according to a protocol do not examine or modify portions of packets created by other protocols); and wherein steps b-i are executed dependent on the protocol identification (see fig.8, 13 and see para.0069). 
Regarding claim 5, Menon’709 discloses wherein the modifying the first device identification comprises modifying one or both of the source IP address and port number(see fig.8, which shows modified lead packet 802). 
Regarding claim 6, Menon’709 discloses wherein the modifying the source port number comprises one (due to at least one, only one of them is being considered) of: incrementing the source port number by 1; decrementing the source port number by 1; incrementing the source port number by an arbitrary integer value; and decrementing the source port number by an arbitrary integer value (see fig.8, which shows Source port SP is incremented by an arbitrary integer value). 
Regarding claim 7, Menon’709 discloses wherein the source IP address comprises a host part and a network part (see fig.8, which shows source address 1.1.1.1); wherein the modifying the source IP address comprises modifying the host part by one of: incrementing the source IP address by 1; decrementing the source IP address by 1; incrementing the source IP address by an arbitrary integer value; and decrementing the source IP address by an arbitrary integer value(see fig.8, which discusses source address 1.1.1.1 is modified to SA 2.2.2.2, thus increment by 1). 
Regarding claim 8, Menon’709 discloses wherein the receiving the further data packet comprises inspecting, by the node, the address part of data packets received from the second device (see fig.8, which shows 802, see fig.9, which shows forward association) until receiving a first further data packet having an address part comprising the modified first device identification as destination address and the second device identification as source address(see fig.13, which shows receive modified packet 1303). 
Regarding claim 9, Menon’709 discloses wherein the modifying the data packet received from the first device is applied, by the node, to all subsequent data packets for a same data stream received from the first device (see fig.8, see fig.12, see fig14). 
Regarding claim 10, Menon’709 discloses wherein the modifying the further data packet received from the second device is applied, by the node, to all subsequent further data packets for a same data stream received from the second device (see fig.13, which shows 1303). 
Regarding claim 11, Menon’709 discloses wherein the first point in time and the second point in time are stored as a first time stamp (see fig.8-9, see para.0120-0122) and a second time stamp, respectively, in the address translation table stored in the node(see fig.9, see fig.13, see para.0120-0122). 
Regarding claim 12, Menon’709 does not explicitly show the use of “the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system” as required by present claimed invention.  However, including “the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system(see fig.1, see para.0038, which discusses AGW 134 Can be Packet Data Network (PDN) Gateway (P-GW)).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 13, Menon’709 discloses a node, configured to operate in a telecommunications system for exchanging data packets in accordance with a data transmission protocol between a first device and a second device operatively connected to the telecommunications system, wherein the first device is identified by a first device identification, wherein the second device is identified by a second device identification, wherein the data packets comprise an address part including a source address and a destination address(see fig.8-14), the node comprising: 
a transceiver for exchanging the data packets (see fig.19 & see para.0187, which discusses AIPR may send and receive packets via interfaces 1902 and 1904, thus transceiver); 
a storage device for storing an address translation table (see fig.19 & see para.0188-0189, which shows information base 1910 as address translation table); and the node is operative to: 
 receive (see fig.8, which shows at least AIPR 1 as a node that receive) in the telecommunications system (see para.0073, at least AIPR 1 as  a node that receive lead packet), a data packet originating from the first device(see fig.8, shows the lead packet is originated from source as first device)  and directed to the second device(see fig.8, which shows directed to destination as second), the address part of the data packet comprising the first device identification as source address and the second device identification as destination address(see fg.8, which shows lead data packet comprising the first device identification as source address(as) and the second device identification as destination address(DA)); 
 modify the first device identification of the source address of the received data packet (see fig.8, which shows AIPR 1 modified the source AS to 2.2.2.2 from 1.1.1.1); 
modify the received data packet having an address part comprising the modified first device identification as source address (see fig.8, which shows modified lead packet 802 with modified first device identification as source address (S0) and the second device identification as destination address to provide a modified data packet (see fig.8, which shows modified lead packet 802 with modify destination address DA to provide modified lead packet, see para.0122); 
 link and in an address translation table, the address part of the received data packet with the address part of the modified data packet (see fig.9, with session x linking at node AIPR 708 with received address and modified address,  fig.8, which shows 802, see para.0120-0122);
transmit and at a first point in time, the modified data packet to the second device (see fig.8, which shows modified lead packet is forwarded to AIPR 714); 
 receive and at a second point in time and from the second device, a further data packet(see fig.13, which shows 708 to receive return packet 1303), the further data packet having an address part comprising the modified first device identification as destination address(see fig.13, which shows return packet 1303 with modified first device identification as destination address DA 2.2.2.2) and the second device identification as source address(see fig.13, which shows return packet 1303 with second device identification  3.3.3.3 as source address AS); 
 modify the received further data packet having an address part comprising the first device identification as destination address and the second device identification as source address, using the address translation table, to provide a modified further data packet (see fig.13, which shows modify 1303 further with forward packet 1304, see fig.9); and 
 transmit the modified further data packet to the first device (see fig.13, which shows transmitting by node 708 the modified further data packet to the source first device 726).
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “determine the RTT delay from the first and second points in time” as required by present claimed invention.  However, including “determine the RTT delay from the first and second points in time” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of determine the RTT delay from the first and second points in time (see fig.1, which shows URCS 136 as node/intermediate node, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018, see fig.2).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “determine the RTT delay from the first and second points in time” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 14, Menon’709 discloses wherein the first device is a User Equipment (UE) connecting to an access network of the telecommunications system (see fig.7, which shows source client as UE, see para.0063); and wherein the second device is a server of the telecommunications system (see fig.7, see para.0115, which discusses destination service node as server).
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction” as required by present claimed invention.  However, including “wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction (see fig.1, which shows URCS 136 as node/intermediate node between node 110 and server 150, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018, see claim 1, intercept at least one stream from a plurality of the streams of packets that are transferred between one of the MDs from the plurality of MDs and one of the IP server from the plurality of IP servers; (ii) determine that the intercepted stream of packets belong to an upload session).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “wherein the RTT is measured for Round Trip Time client (RTTc) delay in uplink communication direction” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 15, Menon’709 discloses wherein the first device is a server of the telecommunications system (see fig.7, see para.0115, which discusses destination service node as server); wherein the second device is a User Equipment (UE) (see fig.7, which shows source client as UE, see para.0063) connecting to an access network of the telecommunications system (see fig.7). 
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction” as required by present claimed invention.  However, including “the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction (see fig.1, which shows URCS 136 as node/intermediate node between node 110 and server 150, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018, see claim 1, intercept at least one stream from a plurality of the streams of packets that are transferred between one of the MDs from the plurality of MDs and one of the IP server from the plurality of IP servers; (ii) determine that the intercepted stream of packets belong to an upload session).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “the RTT is measured for Round Trip Time server (RTTs) delay in downlink communication direction” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 16, Menon’709 discloses wherein the data transmission protocol is an Internet Protocol (IP) type data transmission protocol(see para.0113, which discusses nodes communicate using TCP/IP); wherein the address part of a data packet comprises 5-tuple information including IP address and port number of the first device, IP address and port number of the second device(see fig.8), and a protocol identification identifying the data transmission protocol ( see para.0181, which discusses identifying beginning and end of a session according to various protocols, see para0185, the identifying field may be used to identify…, where the protocol field that defines the protocol in used and for TCP case, it must be set to a value that corresponding to TCP, see fig.16-18, 21, 25); wherein the node, prior to modifying the address part of the received data packet(see fig.21, see fig.8, which shows 802), checks the protocol identification included in the address part(see para.0069, which discusses conventionally, a component operating according to a protocol examines/check or modifies only information within a header and/or trailer that was created by another component, typically within another node, operating according to the same protocol. That is, conventionally, components operating according to a protocol do not examine or modify portions of packets created by other protocols); and wherein steps b-i are executed dependent on the protocol identification (see fig.8, 13 and see para.0069). 
Regarding claim 17, Menon’709 discloses wherein the modifying the first device identification comprises modifying one or both of the source IP address and port number(see fig.8, which shows modified lead packet 802). 
Regarding claim 18, Menon’709 discloses wherein the modifying the source port number comprises one (due to at least one, only one of them is being considered) of: incrementing the source port number by 1; decrementing the source port number by 1; incrementing the source port number by an arbitrary integer value; and decrementing the source port number by an arbitrary integer value (see fig.8, which shows Source port SP is incremented by an arbitrary integer value). 
Regarding claim 19, Menon’709 discloses wherein the source IP address comprises a host part and a network part (see fig.8, which shows source address 1.1.1.1); wherein the modifying the source IP address comprises modifying the host part by one of: incrementing the source IP address by 1; decrementing the source IP address by 1; incrementing the source IP address by an arbitrary integer value; and decrementing the source IP address by an arbitrary integer value(see fig.8, which discusses source address 1.1.1.1 is modified to SA 2.2.2.2, thus increment by 1). 
Regarding claim 20, Menon’709 discloses wherein the receiving the further data packet comprises inspecting, by the node, the address part of data packets received from the second device (see fig.8, which shows 802, see fig.9, which shows forward association) until receiving a first further data packet having an address part comprising the modified first device identification as destination address and the second device identification as source address(see fig.13, which shows receive modified packet 1303). 
Regarding claim 21, Menon’709 discloses wherein the modifying the data packet received from the first device is applied, by the node, to all subsequent data packets for a same data stream received from the first device (see fig.8, see fig.12, see fig14). 
Regarding claim 22, Menon’709 discloses wherein the modifying the further data packet received from the second device is applied, by the node, to all subsequent further data packets for a same data stream received from the second device (see fig.13, which shows 1303). 
Regarding claim 23, Menon’709 discloses wherein the first point in time and the second point in time are stored as a first time stamp (see fig.8-9, see para.0120-0122) and a second time stamp, respectively, in the address translation table stored in the node(see fig.9, see fig.13, see para.0120-0122). 
Regarding claim 24, Menon’709 does not explicitly show the use of “the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system” as required by present claimed invention.  However, including “the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system(see fig.1, see para.0038, which discusses AGW 134 Can be Packet Data Network (PDN) Gateway (P-GW)).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “the node is one of a Packet Data Network (PDN) Gateway (P-GW) and a Policy Control and Enforcement Point (PCEP) in an access network of the telecommunications system” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Regarding claim 25, Menon’709 discloses a non-transitory computer readable recording medium storing a computer program product for controlling a node in in a telecommunications system for exchanging data packets in accordance with a data transmission protocol between a first device and a second device operatively connected to the telecommunications system, wherein the first device is identified by a first device identification, wherein the second device is identified by a second device identification, wherein the data packets comprise an address part including a source address and a destination address(see fig.8-14 & see para.0275-0276, see claim 10), the computer program product comprising software instructions which, when run on processing circuitry of the node(see fig.8-14 & see para.0275-0276, see claim 10), causes the node to: 
 receive (see fig.8, which shows at least AIPR 1 as a node that receive) in the telecommunications system (see para.0073, at least AIPR 1 as  a node that receive lead packet), a data packet originating from the first device(see fig.8, shows the lead packet is originated from source as first device)  and directed to the second device(see fig.8, which shows directed to destination as second), the address part of the data packet comprising the first device identification as source address and the second device identification as destination address(see fg.8, which shows lead data packet comprising the first device identification as source address(as) and the second device identification as destination address(DA)); 
 modify the first device identification of the source address of the received data packet (see fig.8, which shows AIPR 1 modified the source AS to 2.2.2.2 from 1.1.1.1); 
modify the received data packet having an address part comprising the modified first device identification as source address (see fig.8, which shows modified lead packet 802 with modified first device identification as source address (S0) and the second device identification as destination address to provide a modified data packet (see fig.8, which shows modified lead packet 802 with modify destination address DA to provide modified lead packet, see para.0122); 
link and in an address translation table, the address part of the received data packet with the address part of the modified data packet (see fig.9, with session x linking at node AIPR 708 with received address and modified address, fig.8, which shows 802, see para.0120-0122);
transmit and at a first point in time, the modified data packet to the second device (see fig.8, which shows modified lead packet is forwarded to AIPR 714); 
 receive and at a second point in time and from the second device, a further data packet(see fig.13, which shows 708 to receive return packet 1303), the further data packet having an address part comprising the modified first device identification as destination address(see fig.13, which shows return packet 1303 with modified first device identification as destination address DA 2.2.2.2) and the second device identification as source address(see fig.13, which shows return packet 1303 with second device identification  3.3.3.3 as source address AS); 
 modify the received further data packet having an address part comprising the first device identification as destination address and the second device identification as source address, using the address translation table, to provide a modified further data packet (see fig.13, which shows modify 1303 further with forward packet 1304, see fig.9); and 
 transmit the modified further data packet to the first device (see fig.13, which shows transmitting by node 708 the modified further data packet to the source first device 726). 
As discussed above, although Menon’709 discloses receive and transmit modified packet with address from source to destination and vice (see fig.8-14), Menon’709 does not explicitly show the use of “determine the RTT delay from the first and second points in time” as required by present claimed invention.  However, including “determine the RTT delay from the first and second points in time” would have been obvious to one having ordinary skill in the art as evidenced by Weiser’749.  
In particular, in the same field of endeavor, Weiser’749 teaches the use of determine the RTT delay from the first and second points in time (see fig.1, which shows URCS 136 as node/intermediate node, see claim 8, which shows URCS is further configured to calculate the delay of intercepted stream of packet(s) by measuring the value of the round trip time of the intercepted stream, see para.0018, see fig.2).
In view of the above, having the system of Menon’709 and then given the well-established teaching of Weiser’749, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Menon’709 to include “determine the RTT delay from the first and second points in time” as taught by Weiser’749, since Weiser’749 stated in para.0010+ that such a modification would provide a novel technique for controlling the transmission rate, from a user's device in an upload session, by an intermediate node. Wherein the intermediate node is located between the user's device and an IP server.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474